DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1, 6-13 and 22, drawn to network topology discovery or management, classified in H04L41/12.
Group II. Claims 1, 14-20 and 30-32, drawn to path selection or communication route, classified in H04W40/02.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1. For group I, providing a management method of a wireless backhaul network to be used for initial construction and maintenance of the network (OAM), 
2. For group II, selecting initial path(s) by making a service request and adopting a better path selection and transmission guarantee for the UE that accesses to meet a high-rate and/or low-latency transmission requirements, 
The groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huawei (R2-1801133) submitted in IDS.  The wireless backhaul network as claimed in claim 1 is taught by Huawei in at least pg.1 under “2 Discussion” and/or Fig.1 where it is shown a tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link) and to the base station (BS/gNB) via Un (backhaul link) and wherein BS is the parent/root, each IAB node has only one parent node (parent-child relationship) and wherein there is only one (unique) route for data transmission between BS and any IAB relay node in the tree.
In a written response from the applicant filed on 02/09/2022, an election was made without traverse to prosecute the invention of group II.
Response to Amendment

The amendment filed on 02-09-2022 has been entered and considered.	
Claims 14-20 and 30-32 are pending in this application.
Claims 2-5, 21, 23-29 and 33-38 have been canceled.
Claims 1, 6-13 and 22 are withdrawn and should be canceled in the next response.
Claim Objections
Claims 14-20 and 30-32 are objected to because of the following informalities:  
Claim 14 needs the term “and” to be added before the last limitation.  Similar issue occurs in claims 18-19 and 32.
Claims 14 and 30-32 recite “UE” and “apparatus” interchangeably to refer to the same element.  If this is true, it is suggested to use only one terminology to overcome the objection.
Claims 15-17 and 20 are objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15,19-20 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R2-1801133) submitted in IDS in view of Hua (US 2009/0046622). 
For claim 14, Huawei discloses a communication method of a wireless backhaul network, wherein the method is applied to a UE performing data communication based on a wireless backhaul network the wireless backhaul network comprises: at least one tree topology structure, each of the at least one tree topology structure comprises a   serving base station node and at least one relay node, wherein a root of the tree topology structure is the serving base station node; a relationship between any two nodes in the wireless backhaul network is a child-parent relationship or non-child-parent relationship, and the any two nodes with the child-parent relationship communicate through a wireless connection; wherein each relay node in the tree topology structure
has a unique parent node; when the UE, accesses from one of the at least one relay
node of the wireless backhaul network, a path for data communication between the UE 
and the service base station node is uniquely determined as: a path from the one relay node to the serving base station node through parent nodes in turn (see at least pg.1 under “2 Discussion” and/or Fig.1: tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link) and to the base station (BS/gNB) via Un (backhaul link) and wherein BS is the parent/root, each IAB node has only one parent node (parent-child relationship) and wherein there is only one (unique) route for data transmission between BS and any IAB relay node in the tree); wherein the method comprises: accessing, by the UE, an access node of the wireless backhaul network (see at least pg.1 under “2 Discussion” and/or 
For claims 15 and 31, Hua further discloses determining a node where a cell in which the source node currently resides is located as the access node; or selecting an optimal cell of the source node according to a cell selection/reselection strategy, and determining a node where the optimal cell is located as the access node (see at least Fig.6 and/or [0024]; identification/selection of broadcast range (cell 52 “optimal”) of the source node currently resides in and determining an access/relay node such as least r6 by appending its own ID to the route request before forwarding it (see at least step 46 in Fig.3 and/or [0020])).  Thus, it would have been obvious to the one ordinary 
For claim 19, Huawei discloses a communication method of a wireless backhaul network, wherein the method is applied to a serving base station node in a wireless backhaul network the wireless backhaul network comprises: at least one tree topology structure, each of the at least one tree topology structure comprises the   serving base station node and at least one relay node, wherein a root of the tree topology structure is the serving base station node; a relationship between any two nodes in the wireless backhaul network is a child-parent relationship or non-child-parent relationship, and the any two nodes with the child-parent relationship communicate through a wireless connection; wherein each relay node in the tree topology structure
has a unique parent node; when the UE, accesses from one of the at least one relay
node of the wireless backhaul network, a path for data communication between the UE 
and the service base station node is uniquely determined as: a path from the one relay node to the serving base station node through parent nodes in turn (see at least pg.1 under “2 Discussion” and/or Fig.1: tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link) and to base station (BS/gNB) via Un (backhaul link) and wherein BS is the parent/root, each IAB node has only one parent node (parent-child relationship) and wherein there is only one (unique) route for data transmission between BS and any IAB relay node in the tree).  Huawei further discloses accessing, by the UE, an access node 
For claim 20, Hua further discloses determining a path through which the source node transmits the access request as the service transmission path; or determining a 
Claim 30 is rejected for same reasons as claim 14 (Huawei: see at least pg.1 under “2 Discussion” and/or Fig.1: UE and wherein tree-based topology that comprises of IAB (Integrated Access and Backhaul) relay nodes that are connected to UEs via Uu (access link) and to base station (BS/gNB) via Un (backhaul link)).
Claims 16-18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hua and further in view of Periyalwar et al (US 2004/0192204). 
For claims 16 and 32, Hua further discloses determining nodes accessible to the source node according to a cell resident condition of the source node (see at least Fig.6 and/or [0024]; determining of accessible/relay nodes based on the broadcast range (condition): cell 52 of the source node); wherein serving cells under the nodes accessible to the source node meet the cell resident condition of the source node (see at least Fig.6 and/or [0024]; accessible/relay nodes meet the broadcast range (condition)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hua into the method/apparatus of Huawei by incorporating the source node into the UE and the 
For claim 17, Periyalwar further discloses receiving system broadcast which comprises information used to indicate that each of the nodes accessible to the UE is 
For claim 18, Periyalwar further discloses determining the serving base station node as the access node when determining that the delay requirement of the service requested by the UE is a low time delay; determining the relay node as the access node when determining that the delay requirement of the service requested by the UE is a high time delay (see at least Fig.7 and/or [0025] and/or [0050]; selecting the access node to be either BS (direct path “low delay”) or relay node (collective/multi-hop path “high delay”) based on the delay requirement of UE service).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Periyalwar into the method/apparatus of Huawei in view of Hua for the purpose of at least selecting a communication path according to the QoS (at least delay) requested by the UE(s). 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467